Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment and Allowability Notice
This Office action is responsive to the applicant’s amendments and remarks, filed on 08 August 2022 (08/08/2022).  As amended on 08/08/2022 and before the Examiner’s amendment below: claims 1-2, 5-6, 8 and 10-12 are pending and claims 3-4, 7, 9, 13-14 are cancelled.  
 
Drawings
            The drawings objections have been overcome by the amendments filed on 08/08/2022.  The drawings objections are withdrawn.

Claim Rejections - 35 USC § 112
            The claim rejections under 35 U.S.C. §112(b) have been overcome by the amendments filed on 08/08/2022.  The previous claim rejections under 35 U.S.C. §112(b) are withdrawn.
	Any new 35 U.S.C. §112(b) rejections have been addressed in Examiner initiated interview and resolved by Examiner’s Amendments, see below and attached “Interview Summary”.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Mr. Paul Schwarz on 12 August, 2022 – please see the attached “Interview Summary”. 


		Amendment to the claims:
	The claims filed on 08/08/2022 are further amended as follows:
Claims 5-6.   (Canceled)
Claim 8.   (Currently Amended) The sensor according to claim 1, wherein [[a first electrode of each photodiode is correspondingly connected to a gate of a corresponding first transistor of the readout [[circuit]] circuits.
Claim 10.   (Currently Amended) The sensor according to claim 1, wherein an electrode of the photodiodes is common to a plurality of [[the photodiodes.

	Complete list of the claims as currently amended is provided in the attachment. 

 
Allowable Subject Matter
Claims 1-2, 8 and 10-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-2, 8 and 10-12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein each of the photodiodes is separated from neighboring ones of the photodiodes by spacers made of a transparent, electrically-insulating material, which delimit active zones of the photodiodes”, combined with the other limitations of claim 1, such as:  
	“…comprising an array of readout circuits in non-organic technology and photodiodes made of organic materials”.

	The closest prior art on record is Liang et al. (US 20150060775 A1, hereinafter “Liang”, on record from IDS) and Yamaguchi et al. (US 20180219046 A1, hereinafter “Yamaguchi”), see the previous office action dated 05/05/2022.
	Liang does not teach: “wherein each of the photodiodes is separated from neighboring ones of the photodiodes by spacers made of a transparent, electricallyinsulating material”.  Instead Liang teaches “light-blocking structures 125”, see paragraph [0018] and Fig. 2.  
	Fig. 1 of Yamaguchi teaches portions of “interlayer insulating film 12”, obviously 12 must be transparent, spacing apart first electrodes 13.  But these portions of 12 do not delimit active zones of the photodiodes.  The active zones are in the continuous photoelectric conversion layer 15, without any delimiting.    



	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813